     Case 3:21-cv-00961-GPC-BGS Document 6 Filed 05/24/21 PageID.23 Page 1 of 3



 1                            UNITED STATES DISTRICT COURT
 2                           SOUTHERN DISTRICT OF CALIFORNIA
 3   TONI B.,                                             Case No.: 21-cv-0961-AGS
 4                                       Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                          IN FORMA PAUPERIS STATUS
 5   v.
                                                          (ECF 3)
 6   Andrew M. SAUL,
 7                                      Defendant.
 8
 9         Plaintiff moves to proceed in forma pauperis (IFP). Plaintiff qualifies to proceed
10   without paying the initial filing fee, and her complaint states a claim for relief. So, the
11   Court grants plaintiff’s motion.
12                            Motion to Proceed In Forma Pauperis
13         Typically, parties instituting a civil action in a United States district court must pay
14   a filing fee of $402. 1 See 28 U.S.C. § 1914(a). But if granted the right to proceed in forma
15   pauperis, a plaintiff can proceed without paying the fee. Rodriguez v. Cook, 169 F.3d 1176,
16   1177 (9th Cir. 1999).
17         Here, plaintiff owns one asset—the bus in which she lives—valued at $1700 and has
18   only $950 cash on hand. She receives $1800 a month in unemployment and approximately
19   $200 over the last year from overdue child support payments (ECF 3, at 1-2.) Plaintiff’s
20   normal monthly expenses are $1830. (Id. at 4-5.) The Court finds that plaintiff has
21   sufficiently shown an inability to pay the initial $402 fee. See Blount v. Saul, No. 21-CV-
22   0679-BLM, 2021 WL 1561453, at *1 (S.D. Cal. Apr. 21, 2021) (“It is well-settled that a
23   party need not be completely destitute to proceed IFP.”).
24
25
26         1
             In addition to the $350 statutory fee, civil litigants must pay an administrative fee
27   of $52. See 28 U.S.C. § 1914(a); District Court Misc. Fee Schedule, § 14 (effective Dec. 1,
     2020).
28

                                                      1
                                                                                     21-cv-0961-AGS
     Case 3:21-cv-00961-GPC-BGS Document 6 Filed 05/24/21 PageID.24 Page 2 of 3



 1                                  28 U.S.C. § 1915(e) Screening
 2         When reviewing an IFP motion, the court must screen the complaint and dismiss it
 3   if it is frivolous, malicious, fails to state a claim, or seeks monetary relief from a defendant
 4   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1127
 5   (9th Cir. 2000). In the Social Security context, a plaintiff’s complaint must set forth
 6   sufficient facts to support the legal conclusion that the Commissioner’s decision was
 7   incorrect. “[T]o survive the Court’s § 1915(e) screening,” a plaintiff must (1) “establish
 8   that she has exhausted her administrative remedies pursuant to 42 U.S.C. § 405(g), and that
 9   the civil action was commenced within sixty days after notice of a final decision,”
10   (2) “indicate the judicial district in which the plaintiff resides,” (3) “state the nature of
11   plaintiff’s disability and when the plaintiff claims she became disabled,” and (4) “identify[]
12   the nature of the plaintiff’s disagreement with the determination made by the Social
13   Security Administration and show that plaintiff is entitled to relief.” Varao v. Berryhill,
14   No. 17-cv-02463-LAB-JLB, 2018 WL 4373697, at *2 (S.D. Cal. Jan. 31, 2018) (alteration
15   and citation omitted).
16         Plaintiff first amended complaint meets all four elements to survive a § 1915(e)
17   screening. First, plaintiff “exhausted all administrative remedies by seeking review with
18   the Appeals Council,” which denied her request on “December 31, 2018.”2 (ECF 5, at 4.)
19   Next, plaintiff claims to reside in Chula Vista, California “within the jurisdictional
20   boundaries of this Court.” (Id. at 1.) The first amended complaint also states the nature of
21   plaintiff’s disability: “fibromyalgia, obesity, bipolar disorder, depressive disorder, and
22   anxiety disorder” which rendered her disabled since “November 9, 2013.” (Id. at 2.)
23   Finally, plaintiff identifies the nature of her disagreement with the Social Security
24   Administration’s determination, arguing that “the number of jobs the ALJ found [Toni]
25   able to do lacks the support of substantial evidence” and “the ALJ failed to articulate legally
26
27
           2
            This date appears to be a typo, as she also claims that the step before the Appeals
28   Council occurred on “February 8, 2021.” (ECF 5, at 2.)
                                                    2
                                                                                       21-cv-0961-AGS
     Case 3:21-cv-00961-GPC-BGS Document 6 Filed 05/24/21 PageID.25 Page 3 of 3



 1   sufficient reasons for rejecting Dr. Dolnak’s opinion.” (Id. at 3.) Based on these allegations,
 2   plaintiff’s complaint is sufficient to survive the “low threshold” for proceeding past the
 3   § 1915(e) screening. Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012).
 4                                            Conclusion
 5         For the reasons set forth above, the Court grants plaintiff’s IFP motion.
 6   Dated: May 24, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                      21-cv-0961-AGS
